DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim 21-42 are pending.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-28, drawn to a method of maturing stem cell-derived cardiomyocytes, the method comprising contacting stem cell-derived cardiomyocytes with:(a) a nanopatterned substrate; (b) thyroid hormone T3: and (c) a Let7i microRNA.
Group II, claim(s) 29, drawn to a method for stratifying the difference between healthy and diseased cardiomyocytes, the method comprising maturing cardiomyocytes derived from stem cells prepared from healthy and diseased subjects by the method of claim 21, and evaluating a phenotypic difference between said healthy and diseased cardiomyocytes.
Group III, claim(s) 30, drawn to a method of evaluating cardiotoxicity of an agent, the method comprising contacting stem cell-derived cardiomyocytes prepared by the method of claim 21 with the agent.
Group IV, claim(s) 31, drawn to an assay for identifying an agent that modulates a functional property of a cardiomyocyte, the assay comprising: (a) contacting a population of stem cell-derived cardiomyocytes prepared by the method of claim 21 with a candidate agent; and (b) detecting at least one functional property of the cardiomyocytes, wherein detecting a change in at least one functional property of the cardiomyocytes after contacting step (a) identifies the agent as one that can modulate a functional property of a cardiomyocyte.
Group V, claim(s) 32-35, drawn to a disease model comprising a stem cell-derived cardiomyocyte prepared by the method of claim 21, wherein the stem cell is derived from a subject with a disease or disorder, or wherein the stem cell-derived cardiomyocyte or the stem cell from which it is derived is genetically modified such that the cardiomyocyte expresses a disease phenotype.
Group VI, claim(s) 36-39, 40-42 drawn to a composition comprising stem cell-derived cardiomyocytes on a nanopatterned substrate, the composition further comprising thyroid hormone T3 and a Let7i microRNA.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups l-VI lack unity of invention because the invention of these groups requires the technical feature of stem cell derived cardiomyocytes contacted with nanopatterned substrate, a thyroid hormone T3 and a Let7i microRNA. Kim (US2016/0017268, IDS) teaches a method of making stem cell-derived cardiomyocytes, the method comprising, contacting stem cell derived cardiomyocytes with: a. a nanopatterned substrate (see Abstract,  'The present invention relates to the devices and method comprising microelectrode arrays for the differentiation, maturation and functional analysis of electroconductive cells, including muscle cells (including, but not limited to, cardiomyocytes, skeletal muscle myocytes and smooth muscle myocytes) and neuronal cells,; Claim 25 - 'culturing the population of electroconductive cells on the substrate of claim 1,; para [00131 - 'In some embodiments, the electroconductive cells are derived from stem cells, e.g., ES cells and/or induced pluripotent stem cells (iPSC).; para [0051) - 'FIG. 14C depicts the formation of confluent, neonatal rat ventricular myocytes on unpatterned and nanopatterned surfaces'). 
Kim does not expressly teach b. thyroid hormone T3; and c. a Let7i microRNA.
Yang (J Mol Cell Cardiol, 72: 296-304, 2014, IDS) teaches use of T3 for hiPSC-CM maturation (Abstract - 'Using a broad spectrum of morphological, molecular, and functional parameters, we conclude that T3 is a driver for hiPSC-CM maturation).
Kuppusamy (PNAS, 112(21): E2785-E2794, 2015, IDS)  teaches use of Let7i microRNA for promoting cardiomyocyte maturation (pE2793, col 1, para 3 - 'In this study, for the first time to our knowledge, we demonstrate that the let-7 family of miRNAs is required and sufficient for maturation of hESC-CMs. 
Overexpression of let7g and let-7i specifically accelerates the CM's capacity to use fatty acid as a major energy source without affecting mitochondrial copy number or improving the efficiency of glycolysis.'). It would have been obvious to one of ordinary skill in the art that the method of Kim could be made more efficacious by combining with those of Yang and Kuppusamy, since Yang and Kuppusamy teach independent methods to promote maturation of cardiomyocytes via T3 and Let7i microRNA, respectively. 
Thus, the technical feature by the method according to claim 1 linking the inventions is not novel and does not provide contribution over the prior art. As such unity of the invention is lacking and the inventions are deemed to be separate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632